DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the preliminary amendment filed on 04/03/2022. Claims 1 – 18 are currently pending and hereinafter examined.

Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
in line 2 of claim 7, change “the crank” to - - a crank - -;
in line 2 of claim 11, change “the switch” to - - a switch - -;
in line 3 of claim 11, change “the first inlet to the second” to - - a first inlet to a second - -;
in line 4 of claim 11, change “the predetermined” to - - a predetermined - -; and
in line 5 of claim 11, change “the control” to - - a control - -.
Appropriate correction is required.

Specification
The substitute specification filed on 04/03/2022 is acceptable and has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thread of the through opening and the threaded portion of the hollow screw (see claims 3 and 14) must be shown or the feature(s) canceled from the claim(s).  It is not clear where the instant features are located.  For example in fig. 2A is it not clear where are the threads of the engine through hole.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing device” in claim 1; “guide mechanism” claim 5, “restoring element” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures corresponding to each of the instant limitations:
limitation being interpreted under 35 USC 112(f):
corresponding structure in the specification:
“securing device” (claim 1)
the structure identified by reference character “20” in par. 46 and shown in fig. 2a for example
“guide mechanism” (claim 5)
guide mechanism 40 including crank drive 41, connecting rod 42, crank 43, adjustment screw 44 and hand crank 45 or controllable drive 
“restoring element” (claim 11)
spring 58


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 that is dependent on claim 2 recites “the degree of freedom is configured in such a manner that, as a result of movement along the degree of freedom, the outlet end of the cleaning lance is moved in a direction radial relative to an axis of a rotor of the jet engine”.  The metes and bounds of the claim are unclear because one of ordinary skill would not understand how a “degree of freedom” is configured.  A degree of freedom is a characteristic of a structure and not a structure itself.  The claim is interpreted as best understood as the “guide” recited in claim 2 as being so configured.
Claim(s) dependent thereon are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 6, 8, 9, 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent App. GB 2207210 A (Williams).
Regarding claim 1, Williams discloses (see figs. 1, 3 and 4) a device (see fig. 1) for cleaning turbine blades (see p. 4, l. 1) of a turbine (see p. 9, ll. 5-10) stage (the first stage rotating blades; this is consistent with applicant specification par. 43) of a jet engine (see fig. 4), the device comprising a cleaning lance 26 (see fig. 2), which is configured to be introduced (see fig. 4) into the jet engine through a through-opening (see p.8, bottom), the cleaning lance having an outlet opening 38 (see fig. 1) at one end thereof and a supply connection 26a (see fig. 1; and also see p. 5, ll. 29-30) for supplying cleaning media (p. 2, ll. 15-20) at an other end thereof, a guide (24, 44, 46, 58; see figs. 1 and 2) configured to guide the cleaning lance for clear and reproducible positioning and orientation of the cleaning lance (groove 46 and bulb 58 prevent rotation of the lance in a repeatable manner; structure 24 keeps lance moving in the longitudinal	 direction in a repeatable manner); and a securing device (mounting plate 90 that is the equivalent of applicant structure 20 in accordance with 35 USC 112(f)) configured to releasably secure the guide to an outer side of the jet engine (see p. 9, ll. 24-35), wherein the securing device 90 is configured to adjustably orient the guide to a predetermined orientation with respect to the outer side of the jet engine (see p. 9, ll. 24-35; the guide and lance are adjustable in order to aim the cleaning fluid at the leading edge of the turbine blades).
Regarding claim 2, Williams discloses the guide is constructed to limit a movability of the cleaning lance to one degree of freedom (translational movement along the longitudinal axis of carriage 62 and lance tube 40 and lance 26; see fig. 2).  The tube 40 holding the cleaning fluid lance 26 translates in the longitudinal direction supported by three or more rollers 56 (see fig. 2).  In addition fork 54 engages spool 48 to support the longitudinal translation (fig. 1).  Also, spherical end 58 engages groove 46 (see fig. 1) to limit rotational movement about longitudinal axis.  The term “one degree of freedom” is interpreted in accordance with applicant specification par. 20: “a rotational movement, a linear movement, and/or any, also partial, combination thereof”.
Regarding claim 4, Williams discloses the securing device comprises one or more stop faces, which are configured to abut the jet engine (see in fig. 4 upper face of mounting plate 90 abuts engine when lance assembly 12 is couple to engine during cleaning process).  
Regarding claim 5, Williams discloses the device comprises a guide mechanism (54, 74), which is configured (see p. 7, ll. 33 to p. 8, top) to move the cleaning lance 26 along the guide (24, 44, 46, 58; see figs. 1 and 2).  Regarding 35 USC 112(f), “crank drive” can be lead screw 74, “connecting rod” can be rod 64 and/or carriage 62 (that is equivalent to a connecting rod), “crank” can be the gearbox 78 that cranks drive 74, the equivalent of “adjustment” feature is nuts 84 and 86, and controllable drive is motor 76.
Regarding claim 6, Williams discloses the guide mechanism (54, 74) has a crank drive (78, 74) for moving the cleaning lance along the guide (motor 76 provides rotational power to lead screw 74 via gearbox 78 that in turn provides longitudinal translational movement to lance 26 via fork 54 that is coupled to spool 48 (see fig. 1).  The term “crank” is interpreted as “device that you turn in order to make something move” (Collins dictionary online).  Lead screw is driven by motor 76 via gearing 78. Driving the lead screw 74 results in the longitudinal movement of fork 54 that engages spool 48 to provide the longitudinal translation of lance 26.  Gearbox 78 cranks or turns the drive shaft or drive 74.  
Regarding claim 8, Williams discloses the guide mechanism has a controllable (see p. 16, top at l. 9) drive 76 for moving the cleaning lance along the guide.  Lead screw is driven by motor 76 via gearing 78. Driving the lead screw 74 results in the longitudinal movement of fork 54 that engages spool 48 to provide the longitudinal translation of lance 26.
Regarding claim 9, Williams discloses the device is configured to be disassembled into sub-assemblies.  See fig. 3 showing dummy lance 92 used for initial setup and cleaning lance 26 used for cleaning the turbine blades.
Regarding claim 12, Williams discloses the degree of freedom is configured in such a manner that, as a result of movement along the degree of freedom (translation along the longitudinal axis of lance 26 of lance assembly 12), the outlet end of the cleaning lance is moved in a direction radial relative to an axis of a rotor (at “HIGH PRESSURE TURBINE” in fig. 4) of the jet engine (translational movement along the lance longitudinal axis move the lance nozzle 36 closer to or farther from, in the radial direction, the central axis of the gas turbine engine (see figs. 1 and 4).
Regarding claim 13, Williams discloses the direction is linear (i.e. translational as opposed to rotational; this is consistent with applicant specification par. 20).
Regarding claim 16, Williams discloses the guide mechanism is configured to move the outlet end 36 of the cleaning lance 26 in a direction radial relative to an axis of a rotor (at “HIGH PRESSURE TURBINE” in fig. 4) of the jet engine (translational movement along the lance longitudinal axis move the lance nozzle 36 closer to or farther from, in the radial direction, the central axis of the gas turbine engine (see figs. 1 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of US Patent 3,690,775 (Cousins) and US Patent 4,298,312 (MacKenzie).
Regarding claims 3 and 14, Williams discloses the current invention as claimed and discussed above.  Williams is silent the securing device comprises a threaded portion for engagement in a thread of the through-opening for the cleaning lance wherein the threaded portion is a portion of a hollow screw with a conically formed head.
Cousins teaches (see figs. 1 and 2) a gas turbine (col. 1, ll. 25-30) and further teaches a securing device (13, 34) comprises a threaded portion for engagement in a thread of a through-opening (see thread of opening through casing 18 in figs. 1 and 2) for an instrument wherein the threaded portion is a portion of a hollow screw 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Williams with the securing device comprises a threaded portion for engagement in a thread of the through-opening for the cleaning lance wherein the threaded portion is a portion of a hollow screw with a conically formed head as taught by Cousins in order to facilitate permitting the cleaning device of Williams to be fitted into an existing threaded hole of the engine (see Cousins abstract).   
Williams in view Cousins teach the current invention but are silent the hollow screw having conically formed head.
Mackenzie teaches a gas turbine (col. 3, ll. 10-12) and further teaches a hollow screw 35 having conically formed head (see portion of hollow screw 13 just above 35a in fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Williams in view Cousins with the hollow screw having conically formed head as taught by MacKenzie in order to facilitate providing an extension of the hollow screw of Williams in view Cousins to protect the cleaning lance from the surrounding casing structure forming the through hole of Williams in view Cousins (see MacKenzie fig. 2 wherein the tubing 20 can rub against the casing 18 structure just to the right of “16”). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view Pub. No. US 2017/0219814 A1 (Letter) and US Patent 4,521,012 (Cosby).
Regarding claim 7, Williams discloses the current invention as claimed and discussed above.  Williams is silent a crank of the crank drive is longitudinally adjustable.  
Letter teaches a gas turbine (abstract) and further teaches a crank (handles of crank drive 69) of a crank drive 69 and Cosby teaches a crank 26 is longitudinally adjustable (col. 4, ll. 15-20).  The field of crank drives is considered a part of the field of endeavor of applicant and thus Cosby is considered analogous art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Williams with a crank of the crank drive is longitudinally adjustable as taught by Letter and Cosby in order to facilitate permitting additional precision when adjusting the lance of Williams (a greater diameter crank can be used to more finely adjust the radial displacement of the Williams Lance 26 via fork 54 and providing a manual crank mode when power for the motor taught by Williams is not available. Letter and Cosby applied to Williams results in an adjustable hand crank in addition to the motor crank 76 of Williams (see Letter pars. 6 and 35, top).

Claims 10, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of US Patent 4,275,823 (Credle) as evidenced by US Patent 1,981,611 (Cappa).
Regarding claim 10, Williams discloses the current invention as claimed and discussed above.  Williams is silent the device has a switch valve for selectively supplying the cleaning media comprising two media to the supply connection of the cleaning lance, and wherein the switch valve is configured in such a manner that it switches from a second inlet of the switch valve to a first inlet based upon there being a predetermined pressure at the first inlet or a control inlet.
Credle teaches (see figs. 1 and 2) a switch valve 10 for selectively supplying a media comprising two media (the media in containers 12 left and the media in containers 12 right) to a supply connection 16, and wherein the switch valve is configured in such a manner that it switches from a second inlet 15 of the switch valve to a first inlet 17 based upon there being a predetermined pressure at the first inlet or a control inlet (when the containers 12 of circuit IB are full there will be a predetermined pressure at inlet 17 at the same time fluid is being supplied to outlet 16 from circuit IA as shown in fig. 1; when the containers 12 of circuit IA become empty the fluid pressure at inlet 15 decreases and the predetermined pressure at inlet 17 is sufficient to displace spring 22 to the right towards circuit IA and thus media from containers 12 of circuit IB is supplied to outlet 16 as shown in fig. 2; see col. 5, ll. 4-15).  Cappa provides evidence (see fig. 1) that switch valves 17 are used in cleaning devices (title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Williams with a switch valve for selectively supplying the cleaning media comprising two media to the supply connection of the cleaning lance, and wherein the switch valve is configured in such a manner that it switches from a second inlet of the switch valve to a first inlet based upon there being a predetermined pressure at the first inlet or a control inlet as taught by Credle in order to facilitate refilling an empty container without interrupting the cleaning process of Williams (Credle col. 4, ll. 22-25) and permitting use of viscous cleaning media (Credle col. 2, ll. 20-25).
Regarding claims 11 and 18, Williams discloses the current invention as claimed and discussed above.  Williams is silent a switch valve has a restoring element, which is configured to switch the switch valve from a first inlet to a second inlet based upon there not being a predetermined pressure at the first inlet or the control inlet, wherein the restoring element comprises a spring.
Credle teaches a switch valve 10 has a restoring element (spring 22 in accordance with 35 USC 112(f)), which is configured to switch the switch valve from a first inlet 15 to a second inlet 17 based upon there not being a predetermined pressure at the first inlet (when containers 12 of circuit IA are full fluid is supplied to outlet 16 from circuit IA as shown in fig. 1; when the containers 12 in circuit IA are becoming empty the fluid pressure will decrease until there will be a predetermined pressure at which time the spring 22 is compressed by the fluid pressure at inlet 17 and thus fluid from circuit IB will proceed to outlet 16 instead of the fluid in circuit IB as shown in fig. 2; see col. 5, ll. 4-15) or the control inlet, wherein the restoring element comprises a spring 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Williams with a switch valve has a restoring element, which is configured to switch the switch valve from a first inlet to a second inlet based upon there not being a predetermined pressure at the first inlet or the control inlet, wherein the restoring element comprises a spring as taught by Credle in order to facilitate refilling an empty container without interrupting the cleaning process of Williams (Credle col. 4, ll. 22-25) and permitting use of viscous cleaning media (Credle col. 2, ll. 20-25).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of US Patent 5,336,061 (Yamamoto) as evidenced by Pub. No. US 20180038241 A1 (Betancourt).
Regarding claim 15, Williams discloses the current invention as claimed and discussed above.   Williams is silent at least a portion of the stop faces are adjustable.
Yamamoto teaches (see fig. 29) stop faces that are adjustable (see left end of screw 134 that is adjustable via tightening or loosening screw against flange at 119 in fig. 29 wherein there can be a plurality of screws; see col. 13, ll. 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Williams with at least a portion of the stop faces are adjustable as taught by Yamamoto in order to facilitate coupling the securing device portion 90 taught by Williams to the engine taught by Williams in the scenario wherein the through hole is close to flanges (see fig. 3B of Betancourt wherein through hole at 313 is close to five flanges extending upward from engine casing 312 wherein screws 134 can be tightened against two or more flanges) (see Yamamoto col. 13, ll. 1-25).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Pub. No. US 20050199832 A1 (Twerdochlib).
Regarding claim 17, Williams discloses the current invention as claimed and discussed above.   Williams further discloses the controllable drive is an electric motor 76.  Williams is silent the controllable drive is a step motor.
Twerdochlib teaches a gas turbine (abstract) and further teaches (see fig. 1) a step motor 28 (see par. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Williams with a stepper motor as taught by Twerdochlib in order to facilitate using a motor that can rotate incrementally in steps in order to make small incremental movements of the cleaning lance of Williams to better position the lance outlet 38 taught by Williams regarding turbine blades. 
.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GB 2033973 A teaches securing device;
US 2417199 0697887  5980431 20160332695  20080290628 teach adjustable cranks;
US 20170268377 teaches switching valve with two different cleaning media for use with gas turbine engine;
US 4196020 4834912 20140260308 20180149038 teach cleaning device;
US20170175569 teaches tapering hollow screw;
US 2641273 3625240 3592215 4014461 6308724  6296008  teach switch valves also called change over valves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741